DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 5, Embodiment V, Figs. 11-13, claims 1-5, 10-13 and 15-20 in the reply filed on May 18, 2022 is acknowledged.  Claims 6-9 and 14 have been withdrawn.  Action on the merits is as follows:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (Liu) (US 2020/0105682 A1).

	In regard to claim 1, Liu (Figs. 1A, 1B, 8, 12A, 12B, 13, 15 and associated text) discloses a semiconductor wafer (items 100, 1200, 1300) comprising: unit regions (item 100) that are repeatedly arranged, and each unit region (items 100, 1201 or 1301) of the unit regions (items 100, 1201 or 1301) comprises: at least one first chip region (items 105, 107 or 109, Figs, 1A, 1B, items 105, 107, 109, 111 on the left, Figs. 12A, 13); and at least one second chip region (item 111, Figs. 1A, 1B, items 105, 107, 109, 111 on the right, Figs. 12A, 13) spaced apart from the at least one first chip region (items 105, 107 or 109, Figs, 1A, 1B, items 105, 107, 109, 111 on the left, Figs. 12A, 13) by a scribe line (show but not labeled space between items 105, 107, 109 and 111 plus item 103, Fig. 1A, item 103, Figs. 12A, 13), wherein a first area size of each of the at least one first chip region (items 105, 107 or 109) is different from a second area size of each of the at least one second chip region (item 111) from a planar viewpoint (paragraph 52).
	In regard to claim 4, Liu (Figs. 1A, 1B, 8, 12A, 12B, 13, 15 and associated text) discloses wherein the scribe line (item 103) extends along a periphery of each of the unit regions (items 100, 1201 or 1301) such that a plurality of the unit regions (items 100, 1201 or 1301) are spaced from each other.
	In regard to claim 5, Liu (Figs. 1A, 1B, 8, 12A, 12B, 13, 15 and associated text) discloses wherein the at least one first chip region (items 105, 107 or 109, Figs, 1A, 1B, items 105, 107, 109, 111 on the left, Figs. 12A, 13) of each unit region (items 100, 1201 or 1301) is a plurality of first chip regions region (items 105, 107 or 109, Figs, 1A, 1B, items 105, 107, 109, 111 on the left, Figs. 12A, 13).
10. The semiconductor wafer of claim 1, wherein each of the at least one first chip region and the at least one second chip region comprises: a substrate; a stacked structure comprising word lines sequentially stacked on the substrate; a channel structure penetrating the stacked structure and intersecting each of the word lines; and a bit line connected to the channel structure.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 11-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Liu) (US 2020/0105682 A1).
	In regard to claim 3, Liu (Figs. 1A, 1B, 8, 12A, 12B, 13, 15 and associated text) discloses wherein the at least one first chip region items 105, 107 or 109, Figs, 1A, 1B, items 105, 107, 109, 111 on the left, Figs. 12A, 13) has a first length in a first direction, and has a second length in a second direction intersecting the first direction, the at least one second chip region (item 111, Figs. 1A, 1B, items 105, 107, 109, 111 on the right, Figs. 12A, 13) has a fourth length in the second direction that is different from the second length, but does not specifically disclose the at least one second chip region (item 111, Figs. 1A, 1B, items 105, 107, 109, 111 on the right, Figs. 12A, 13) has a third length in the first direction that is equal to the first length.
	It would have been obvious to modify the invention to include a second chip region having a third length in the first direction that is equal to the first length, since such a modification would have involved a mere change in the shape/size of a component.  A change in shape/size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
	In regard to claim 3, Liu (Figs. 1A, 1B, 8, 12A, 12B, 13, 15 and associated text) discloses wherein the at least one first chip region (items 105, 107 or 109) and the at least one second chip region (item 111) are arranged along the second direction within each of the unit regions (items 101).
	In regard to claim 11, Liu (Figs. 1A, 1B, 8, 12A, 12B, 13, 15 and associated text) discloses first chip regions (items 105, 107 or 109, Figs, 1A, 1B, items 105, 107, 109, 111 on the left, Figs. 12A, 13) arranged along a first direction; and second chip regions (items 105, 107 or 109, Figs, 1A, 1B, items 105, 107, 109, 111 on the right, Figs. 12A, 13) arranged along the first direction, wherein each of the first chip regions (items 105, 107 or 109, Figs, 1A, 1B, items 105, 107, 109, 111 on the left, Figs. 12A, 13) has a first length in the first direction, and has a second length in a second direction intersecting the first direction, , the at least one second chip region (item 111, Figs. 1A, 1B, items 105, 107, 109, 111 on the right, Figs. 12A, 13) has a fourth length in the second direction that is different from the second length, but does not specifically disclose the at least one second chip region (item 111, Figs. 1A, 1B, items 105, 107, 109, 111 on the right, Figs. 12A, 13) has a third length in the first direction that is equal to the first length.
	It would have been obvious to modify the invention to include a second chip region having a third length in the first direction that is equal to the first length, since such a modification would have involved a mere change in the shape/size of a component.  A change in shape/size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  

	In regard to claim 12, Liu (Figs. 1A, 1B, 8, 12A, 12B, 13, 15 and associated text) discloses a scribe line (show but not labeled space between items 105, 107, 109 and 111 plus item 103, Fig. 1A, item 103, Figs. 12A, 13) comprising: a first line (show but not labeled space between items 105, 107, 109 and 111 plus item 103, Fig. 1A, item 103, Figs. 12A, 13) which separates the first chip regions (items 105, 107 or 109, Figs, 1A, 1B, items 105, 107, 109, 111 on the left, Figs. 12A, 13) from each other and separates the second chip regions (items 105, 107 or 109, or 111 alone, Figs, 1A, 1B, items 105, 107, 109, 111 on the right, Figs. 12A, 13) from each other; and a second line which separates the second chip regions (items 105, 107 or 109, or 111 alone, Figs, 1A, 1B, items 105, 107, 109, 111 on the right, Figs. 12A, 13) from the first chip regions (items 105, 107 or 109, Figs, 1A, 1B, items 105, 107, 109, 111 on the left, Figs. 12A, 13).
	In regard to claim 13, Liu (Figs. 1A, 1B, 8, 12A, 12B, 13, 15 and associated text) discloses wherein the first line is formed in a straight line along the second direction, and the second line is formed in a straight line along the first direction.
Claims 15-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Liu) (US 2020/0105682 A1) in view of Xuan et al. (Xuan) (CN 102117800 A1).
	In regard to claim 15, Liu (Figs. 1A, 1B, 8, 12A, 12B, 13, 15 and associated text) discloses all the limitations except a second wafer comprising second unit regions that are repeated, the second wafer attached to the first wafer, and the second wafer comprises a plurality of second chip regions, and each of the second unit regions comprises a second chip region, from among the plurality of second chip regions, that corresponds to n first chip regions from among the plurality of first chip regions, where n is a natural number.  Liu discloses wafer-to-wafer assemblies.
	Xuan (Figs. 4-7, 9, 10 and associated text) discloses a second wafer attached to the first wafer.
	It would have been obvious to modify the invention to include a second wafer comprising second unit regions that are repeated, the second wafer attached to the first wafer, and the second wafer comprises a plurality of second chip regions, and each of the second unit regions comprises a second chip region, from among the plurality of second chip regions, that corresponds to n first chip regions from among the plurality of first chip regions, where n is a natural number for the purpose of package/device density and production of multiple packages/devices, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 
USPQ 8).  
	

	In regard to claim 16, Liu (Figs. 1A, 1B, 8, 12A, 12B, 13, 15 and associated text) as modified by Xuan (Figs. 4-7, 9, 10 and associated text) discloses wherein the second wafer is attached to the first wafer such that the n first chip regions are provided on the second chip region.
	In regard to claim 17, Liu (Figs. 1A, 1B, 8, 12A, 12B, 13, 15 and associated text) as modified by Xuan (Figs. 4-7, 9, 10 and associated text) discloses all the limitations except each of the plurality of second chip regions has a third length in the first direction that is greater than n times the first length, and has a fourth length in the second direction that is equal to the second length.
	It would have been obvious to modify the invention to include a plurality of second chip regions having a third length in the first direction that is greater than n times the first length, and has a fourth length in the second direction that is equal to the second length, since such a modification would have involved a mere change in the shape/size of a component.  A change in shape/size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  

	In regard to claim 18, Liu (Figs. 1A, 1B, 8, 12A, 12B, 13, 15 and associated text) as modified by Xuan (Figs. 4-7, 9, 10 and associated text, see rejections of similar claims above) discloses wherein the first wafer comprises a plurality of third chip regions, each first unit region from among the first unit regions further comprises a third chip region, from among the plurality of third chip regions, spaced apart from the first chip region of the first unit region by a scribe line, and an area size of the first chip region is different from an area size of the third chip region from a planar viewpoint.
	In regard to claim 19, Liu (Figs. 1A, 1B, 8, 12A, 12B, 13, 15 and associated text) as modified by Xuan (Figs. 4-7, 9, 10 and associated text, see rejection of similar claims above) discloses wherein each second unit region of the second unit regions further comprises a fourth chip region spaced apart from the second chip region of the second unit region by the scribe line, and an area size of the second chip region is different from an area size of the fourth chip region from the planar viewpoint.
	In regard to claim 20, Liu (Figs. 1A, 1B, 8, 12A, 12B, 13, 15 and associated text) as modified by Xuan (Figs. 4-7, 9, 10 and associated text, see rejection of similar claims above) discloses wherein the fourth chip region corresponds to n third chip regions from among the plurality of third chip regions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        May 20, 2022